PER CURIAM.
In the underlying action, the Department of Highway Safety and Motor Vehicles (“DHSMV”) denied reinstatement of Quinones’ driving privilege until he passed all required exams (i.e. vision, written, and driving). The circuit court dismissed Qui-nones’ pro se petition for writ of certiorari for failing to submit a transcript of the administrative hearing for the court’s consideration of the merits. Quinones then filed in this court a pro se appeal of the dismissal order. We treat this pro se appeal as a petition for certiorari and deny the petition. Fla. R.App. P. 9.030(b)(2)(B). This court’s standard of review is limited to determining whether the circuit court afforded procedural due process and applied the correct law. We determine it did.
PETITION DENIED.
PALMER, C.J., PLEUS and TORPY, JJ., concur.